 1
                                                                             FILED IN THE
 2                                                                       U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                    Nov 12, 2019
 4                                                                      SEAN F. MCAVOY, CLERK


 5
 6                                UNITED STATES DISTRICT COURT
 7                           EASTERN DISTRICT OF WASHINGTON
 8
 9   TIMOTHY D.,                                     No. 2:18-CV-00304-JTR
10
                       Plaintiff,
11
12                           v.                      ORDER GRANTING DEFENDANT’S
                                                     MOTION FOR SUMMARY
13   ANDREW M. SAUL,                                 JUDGMENT
14   COMMISSIONER OF SOCIAL
     SECURITY,1
15
16                     Defendant.
17
              BEFORE THE COURT are cross-motions for summary judgment. ECF
18
     No. 14, 15. Attorney Dana Chris Madsen represents Timothy D. (Plaintiff);
19
     Special Assistant United States Attorney Jeffrey R. McClain represents the
20
     Commissioner of Social Security (Defendant). The parties have consented to
21
     proceed before a magistrate judge. ECF No. 4. After reviewing the administrative
22
     record and the briefs filed by the parties, the Court GRANTS Defendant’s Motion
23
     for Summary Judgment and DENIES Plaintiff’s Motion for Summary Judgment.
24
25            1
                  Andrew M. Saul is now the Commissioner of the Social Security
26   Administration. Accordingly, the Court substitutes Andrew M. Saul as the
27   Defendant and directs the Clerk to update the docket sheet. See Fed. R. Civ. P.
28   25(d).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 1
 1                                     JURISDICTION
 2         Plaintiff filed an application for Disability Insurance Benefits on December
 3   31, 2015, alleging disability since May 29, 2010,2 due to PTSD, major depressive
 4   disorder, adjustment disorder, acute social anxiety disorder, ADHD, COPD,
 5   umbilical hernia, tinnitus, left hand cramping, and difficulties with balance. Tr.
 6   146-47. The application was denied initially and upon reconsideration. Tr. 191-
 7   93, 195-96. Administrative Law Judge (ALJ) Marie Palachuk held a hearing on
 8   May 24, 2017, Tr. 89-119, and issued an unfavorable decision on September 26,
 9   2017, Tr. 16-32. Plaintiff requested review from the Appeals Council. Tr. 259,
10   349-54. The Appeals Council denied the request for review on July 30, 2018. Tr.
11   1-6. The ALJ’s September 2017 decision became the final decision of the
12   Commissioner, which is appealable to the district court pursuant to 42 U.S.C. §
13   405(g). Plaintiff filed this action for judicial review on September 27, 2018. ECF
14   No. 1, 5.
15                                STATEMENT OF FACTS
16         Plaintiff was born in 1958 and was 57 years old as of his date last insured in
17   2015. Tr. 30. He has a high school diploma and an associate’s degree in
18   electronics from Spokane Community College. Tr. 101, 375. He worked for many
19   years as an ATM repairman. Tr. 103, 385, 515. In 2010, he was dismissed from
20   his job due to errors. Id. He reported an inability to continue working due to
21   declining cognitive abilities. Tr. 386, 397, 407, 536. He applied for disability in
22   2011 and was denied by an ALJ in 2013. Tr. 123. He testified that since his prior
23   application, his balance had gotten worse, and he continued to be limited by
24   breathing problems, headaches, abdominal pain, hand cramping, and mental health
25   difficulties. Tr. 103-09.
26
27         2
               Plaintiff later amended his alleged onset date to December 7, 2013, due to
28   a prior unfavorable decision. Tr. 92.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 2
 1                                STANDARD OF REVIEW
 2         The ALJ is responsible for determining credibility, resolving conflicts in
 3   medical testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035,
 4   1039 (9th Cir. 1995). The ALJ’s determinations of law are reviewed de novo, with
 5   deference to a reasonable interpretation of the applicable statutes. McNatt v. Apfel,
 6   201 F.3d 1084, 1087 (9th Cir. 2000). The decision of the ALJ may be reversed
 7   only if it is not supported by substantial evidence or if it is based on legal error.
 8   Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial evidence is
 9   defined as being more than a mere scintilla, but less than a preponderance. Id. at
10   1098. Put another way, substantial evidence is such relevant evidence as a
11   reasonable mind might accept as adequate to support a conclusion. Richardson v.
12   Perales, 402 U.S. 389, 401 (1971). If the evidence is susceptible to more than one
13   rational interpretation, the Court may not substitute its judgment for that of the
14   ALJ. Tackett, 180 F.3d at 1097; Morgan v. Commissioner of Social Sec. Admin.,
15   169 F.3d 595, 599 (9th Cir. 1999). If substantial evidence supports the
16   administrative findings, or if conflicting evidence supports a finding of either
17   disability or non-disability, the ALJ’s determination is conclusive. Sprague v.
18   Bowen, 812 F.2d 1226, 1229-1230 (9th Cir. 1987). Nevertheless, a decision
19   supported by substantial evidence will be set aside if the proper legal standards
20   were not applied in weighing the evidence and making the decision. Brawner v.
21   Secretary of Health and Human Services, 839 F.2d 432, 433 (9th Cir. 1988).
22                       SEQUENTIAL EVALUATION PROCESS
23         The Commissioner has established a five-step sequential evaluation process
24   for determining whether a person is disabled. 20 C.F.R. § 404.1520(a); Bowen v.
25   Yuckert, 482 U.S. 137, 140-142 (1987). In steps one through four, the burden of
26   proof rests upon the claimant to establish a prima facie case of entitlement to
27   disability benefits. Tackett, 180 F.3d at 1098-1099. This burden is met once a
28   claimant establishes that a physical or mental impairment prevents the claimant


     ORDER GRANTING DEFENDANT’S MOTION . . . - 3
 1   from engaging in past relevant work. 20 C.F.R. § 404.1520(a)(4). If a claimant
 2   cannot perform past relevant work, the ALJ proceeds to step five, and the burden
 3   shifts to the Commissioner to show (1) the claimant can make an adjustment to
 4   other work; and (2) the claimant can perform specific jobs that exist in the national
 5   economy. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1193-94 (9th
 6   Cir. 2004). If a claimant cannot make an adjustment to other work in the national
 7   economy, the claimant will be found disabled. 20 C.F.R. § 404.1520(a)(4)(v).
 8                           ADMINISTRATIVE DECISION
 9         On September 26, 2017, the ALJ issued a decision finding Plaintiff was not
10   disabled as defined in the Social Security Act.
11         At step one, the ALJ found Plaintiff had not engaged in substantial gainful
12   activity from the alleged onset date through the date last insured of December 31,
13   2015. Tr. 19.
14         At step two, the ALJ determined Plaintiff had the following severe
15   impairments: major depressive disorder, generalized anxiety disorder, personality
16   disorder, attention deficit hyperactive disorder, history of umbilical hernia, and
17   mild obesity. Id.
18         At step three, the ALJ found Plaintiff did not have an impairment or
19   combination of impairments that met or medically equaled the severity of one of
20   the listed impairments. Tr. 19-23.
21         The ALJ assessed Plaintiff’s Residual Functional Capacity (RFC) and found
22   he could perform work at the medium exertional level, with the following specific
23   limitations:
24
           the claimant would be limited to occasional pushing and pulling with
25         the left upper extremity, climbing of ladders, ropes, and scaffolds, and
26         handling and fingering with the left non-dominant hand. The claimant
           could frequently balance, stoop, kneel, crouch, and crawl. The
27         claimant would be able to understand, remember, and carryout both
28         simple routine tasks and semiskilled tasks and could maintain


     ORDER GRANTING DEFENDANT’S MOTION . . . - 4
 1         attention and concentration for two hour intervals between regularly
           scheduled breaks throughout a regularly scheduled workday and
 2         workweek. The claimant should have no public interaction and only
 3         superficial interaction with co-workers (i.e. non-collaborative and no
           tandem tasks). The claimant should be working independently,
 4         working with things rather than people, and should not have to be in
 5         crowds.
 6   Tr. 23.
 7         At step four, the ALJ found Plaintiff was unable to perform his past relevant
 8   work as an automatic teller machine servicer. Tr. 30.
 9         At step five, the ALJ determined that, based on the testimony of the
10   vocational expert, and considering Plaintiff’s age, education, work experience, and
11   RFC, there were jobs that existed in significant numbers in the national economy
12   that Plaintiff was capable of performing, including the jobs of industrial cleaner
13   and merchant patroller. Tr. 30-31.
14         The ALJ thus concluded Plaintiff was not under a disability within the
15   meaning of the Social Security Act at any time from the alleged onset date through
16   the date last insured of December 31, 2015. Tr. 32.
17                                         ISSUES
18         The question presented is whether substantial evidence supports the ALJ’s
19   decision denying benefits and, if so, whether that decision is based on proper legal
20   standards.
21         Plaintiff contends the ALJ erred by (1) improperly discrediting Plaintiff’s
22   symptom testimony; and (2) improperly evaluating the medical opinion evidence.
23                                      DISCUSSION
24   1.    Plaintiff’s symptom statements
25         Plaintiff alleges the ALJ erred in rejecting his symptom testimony without
26   providing adequate reasons. ECF No. 14 at 14-15. Specifically, Plaintiff argues
27   the ALJ improperly discounted his testimony because of his daily activities, which
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 5
 1   did not indicate an ability to work and were not inconsistent with his claims of
 2   disability. Id.
 3         It is the province of the ALJ to make credibility determinations. Andrews v.
 4   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). However, the ALJ’s findings must be
 5   supported by specific cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231
 6   (9th Cir. 1990). Absent affirmative evidence of malingering, the ALJ’s reasons for
 7   rejecting a claimant’s testimony must be “specific, clear and convincing.” Smolen
 8   v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996); Lester v. Chater, 81 F.3d 821, 834
 9   (9th Cir. 1995). “General findings are insufficient: rather the ALJ must identify
10   what testimony is not credible and what evidence undermines the claimant’s
11   complaints.” Lester, 81 F.3d at 834; Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir.
12   1993).
13         The ALJ found Plaintiff’s medically determinable impairments could
14   reasonably be expected to produce the alleged symptoms; however, she found
15   Plaintiff’s statements concerning the intensity, persistence and limiting effects of
16   his symptoms to not be entirely consistent with the medical evidence and other
17   evidence in the record. Tr. 25. The ALJ found the objective medical evidence did
18   not fully support the level of physical and mental limitation claimed, and noted
19   Plaintiff’s refusal to follow doctor-recommended treatment. Tr. 25-28.
20         Unexplained or inadequately explained reasons for failing to seek medical
21   treatment or follow treatment recommendations can cast doubt on a claimant’s
22   subjective complaints. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989). The
23   ALJ noted that Plaintiff “consistently refused medications to treat his depression
24   and failed to follow through with several referrals for counseling.” Tr. 28. The
25   record reflects a number of instances where Plaintiff declined medications (Tr.
26   441, 452, 454), took himself off medications (Tr. 484), declined physical therapy
27   (Tr. 454), and failed to follow through with referrals to other providers (Tr. 460,
28   525). While the record occasionally reflects Plaintiff’s belief that various


     ORDER GRANTING DEFENDANT’S MOTION . . . - 6
 1   treatments would not help or had not been helpful in the past (Tr. 112, 417, 434,
 2   437, 475), it also indicates providers’ opinions that engagement in treatment and
 3   medication management would help reduce symptoms (Tr. 305, 436, 446, 457,
 4   519, 542), along with Plaintiff’s own reports that treatment did reduce symptoms at
 5   times (Tr. 111-12, 408, 416, 433, 441, 444, 485, 488, 516, 525, 537).
 6         Plaintiff did not address the ALJ’s stated rationale in his opening brief. ECF
 7   No. 14 at 14-15. He argues for the first time in his reply brief that the record does
 8   not reflect a refusal of treatment recommendations, but rather his discussion of side
 9   effects of medications and his belief that physical therapy would not help, and that
10   he eventually accepted the referral at a later visit. ECF No. 16 at 3-4 (citing Tr.
11   454, 457). Plaintiff simply offers an alternative interpretation of the record. The
12   ALJ’s interpretation of the record is also reasonable. “If the evidence can
13   reasonably support either affirming or reversing a decision, we may not substitute
14   our judgment for that of the Commissioner.” Lingenfelter v. Astrue, 504 F.3d
15   1028, 1035 (9th Cir. 2007).
16         Although it cannot serve as the sole ground for rejecting a claimant’s
17   symptom statements, objective medical evidence is a “relevant factor in
18   determining the severity of the claimant’s pain and its disabling effects.” Rollins v.
19   Massanari, 261 F.3d 853, 857 (9th Cir. 2001). The ALJ appropriately considered
20   the lack of supporting objective evidence in the file, in considering the severity of
21   both Plaintiff’s mental and physical impairments. Tr. 25-28. The ALJ’s
22   interpretation of the record is supported by substantial evidence.
23   2.    Opinion evidence
24         Plaintiff alleges the ALJ improperly weighed the opinion evidence. ECF
25   No. 14 at 15-18. Specifically, he alleges the ALJ did not afford enough weight to
26   the opinions from Drs. Islam-Zwart and Genthe, giving undue weight to non-
27   treating doctors’ opinions over those of the examining sources. Plaintiff also
28   argues the ALJ failed to consider parts of the non-examining doctors’ opinions. Id.


     ORDER GRANTING DEFENDANT’S MOTION . . . - 7
 1         a. Examining doctors Islam-Zwart and Genthe
 2         Plaintiff argues the ALJ gave insufficient reasons for rejecting the opinions
 3   from the examining doctors, Dr. Islam-Zwart and Dr. Genthe, and improperly
 4   relied on the non-examining opinions instead. ECF No. 14 at 16-18.3
 5         When an examining physician’s opinion is contradicted by another
 6   physician, the ALJ is required to provide “specific and legitimate reasons” to reject
 7   the opinion. Lester v. Chater, 81 F.3d 821, 830-31 (9th Cir. 1995). The specific
 8   and legitimate standard can be met by the ALJ setting out a detailed and thorough
 9   summary of the facts and conflicting clinical evidence, stating his interpretation
10   thereof, and making findings. Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir.
11   1989).
12         Plaintiff underwent multiple psychological exams with doctors from the
13   Washington Department of Social and Health Services. In 2015, he was examined
14   by Dr. Islam-Zwart, who concluded his diagnoses included major depressive
15   disorder, PTSD, ADHD, and personality disorder. Tr. 410. She opined he had
16   numerous moderate and marked limitations in his functional abilities, and that his
17   “presentation is such that he is unable to work at this time and his prognosis for the
18
19         3
               Plaintiff also asserts in passing that the ALJ improperly discounted the
20   findings of Dr. Debra Brown and Dr. John Arnold by relying on the nonexamining
21   sources. Tr. 18. Plaintiff has failed to identify any specific error on the part of the
22   ALJ with respect to these opinions. The Court will not “manufacture arguments
23   for an appellant” and therefore will not consider claims that were not actually
24   argued in the opening brief. Greenwood v. Fed. Aviation Admin., 28 F.3d 971, 977
25   (9th Cir. 1994). The Court notes that the opinions from Dr. Brown and Dr. Arnold
26   are not discussed in the ALJ’s decision, and pre-date the relevant period in this
27   claim. Tr. 375-82 (Dr. Arnold’s 2011 opinion); Tr. 396-401 (Dr. Brown’s April
28   2013 opinion).


     ORDER GRANTING DEFENDANT’S MOTION . . . - 8
 1   future seems poor.” Tr. 405, 411. In 2016, Plaintiff was examined by Dr. Genthe,
 2   who offered similar diagnoses and rated Plaintiff’s work-related functional abilities
 3   as mild to moderately impaired. Tr. 517-18.
 4         The ALJ assigned little weight to each of these opinions, noting them to be
 5   one-time exams, inconsistent with the longitudinal record, and contradicted by Dr.
 6   Winfrey, the medical expert at the hearing. Tr. 28-29. The ALJ also noted Dr.
 7   Genthe’s remark that Plaintiff may have exaggerated the severity of his symptoms.
 8   Tr. 29.
 9         Plaintiff argues the ALJ improperly rejected the opinions, and asserts
10   Plaintiff’s performance on exam would be a factor each of the examining doctors
11   would have considered. ECF No. 14 at 16-17. Plaintiff fails to address the ALJ’s
12   other stated rationales. The consistency of a medical opinion with the record as a
13   whole is a relevant factor for an ALJ to consider. 20 C.F.R. § 404.1527(c)(4). The
14   ALJ found the consultative exams to be unsupported by the longitudinal evidence,
15   offering a summary of the available records and identifying conflicting findings.
16   Furthermore, while the opinion of “a nonexamining physician cannot by itself
17   constitute substantial evidence that justifies the rejection of the opinion [of] an
18   examining physician,” Lester, 81 F.3d at 831, it can be a factor in the ALJ’s
19   rationale. Morgan v. Comm'r of Social Sec. Admin, 169 F.3d 595, 602 (9th Cir.
20   1999). A non-examining physician’s opinion may amount to substantial evidence
21   as long as it is consistent with other independent evidence in the record.
22   Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The ALJ relied on Dr.
23   Winfrey’s opinion, which was based on a review of the entire record, including Dr.
24   Islam-Zwart and Dr. Genthe’s opinions.
25         Because the ALJ offered specific and legitimate reasons for disregarding the
26   opinions of the examining doctors, the Court finds no error.
27         b. State agency opinions
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 9
 1         Plaintiff argues the ALJ’s discussion of the state agency opinions fails to
 2   consider the portion that indicated Plaintiff was limited to occasional use of his left
 3   upper extremity. ECF No. 14 at 18. As Defendant points out, the ALJ
 4   incorporated the recommended limitations in the RFC. Tr. 23, 153-54, 168-69. As
 5   the ALJ adopted all assessed limitations, any failure to include the limits in her
 6   summary of the opinions is irrelevant. There is no error.
 7                                     CONCLUSION
 8         Having reviewed the record and the ALJ’s findings, the Court finds the
 9   ALJ’s decision should be affirmed. Therefore, IT IS HEREBY ORDERED:
10         1.     Defendant’s Motion for Summary Judgment, ECF No. 15, is
11   GRANTED.
12         2.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.
13         The District Court Executive is directed to file this Order and provide a copy
14   to counsel for Plaintiff and Defendant. Judgment shall be entered for Defendant
15   and the file shall be CLOSED.
16         IT IS SO ORDERED.
17         DATED November 12, 2019.
18
19                                _____________________________________
                                            JOHN T. RODGERS
20                                 UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28


     ORDER GRANTING DEFENDANT’S MOTION . . . - 10
